CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 FORM 8-K SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act November 25, 2011 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co, Inc. (Exact name of registrant as specified in its charter) Delaware000-5223620-4857782 (State or other jurisdiction(Commission File Number)(IRS Employer of incorporation)Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) 1 Section 8 – Other Events Item 8.01. Other Events On November 25 and November 28, 2011, pursuant to its Stock Repurchase Program, the Company purchased 9,700 shares and 10,000 shares of its own common stock on the open market at an average price of $0.72/share and $0.75/share, respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/ James Jiayuan Tong Name:Dr. James Jiayuan Tong Title:Chief Financial Officer Dated:November 30, 2011 2
